DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection
Applicant’s Response to Non-Final Office Action
Applicant’s response, dated 08 June 2022, to the non-final rejection dated 17 March 2022 has been received and duly noted.  Amended claims have been received and entered into the record. 
Examiners Response to Amendment
Unless re-stated herein any outstanding ground of objection or rejection is withdrawn for the reasons stated in Applicant’s response. 
The present office action replaces all prior versions or listing of rejections in the present application.

Status of the Claims
Claims 1-4, 6-7 and 21 are pending and rejected.
Claim 5 is objected to.
Claims 8-20 are pending but withdrawn from consideration.

Claim Objections
Claim 5 is objected to as depending from a rejected base claim.  Claim 5 is not allowable since it depends from rejected claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


[1] Claims 1-4, 6-7 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The newly added proviso statement in independent claim 1 introduces issues with distinctness:

    PNG
    media_image1.png
    40
    911
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    461
    898
    media_image2.png
    Greyscale

The statement recites two embodiments, the first one, as written, appears to limit the R2 group to H when the “where…” conditions are met with respect to R1, W, R3, Y, Z, X, R4 and R5.  The second one then recites an overlapping definition for R1, W, R3, Y, Z, X, R4 and R5 but states that R2 is a lower alkyl.
These statements are contradictory since the first one limits R2 to H, then the second one allows for R2 to be alkyl for an overlapping scope.  As written it is unclear when R2 must be H and when it can be alkyl.
Also, the second embodiment recites the phrase “X is X, N(R4)2, or SO2R5 where R4 is lower alkyl, and R5 is H or lower alkyl”.  The scope is not clear since the meaning of “X is X” is unclear.  Should the X be a “H” or should it be ignored?

Regarding claim 2, a similar proviso is included:

    PNG
    media_image3.png
    239
    922
    media_image3.png
    Greyscale

These two embodiments are confusing as they are written, for example since it is unclear how they limit the scope of the claim.  Are they meant to apply only when the conditions are met or do they limit the scope of the claim to these two embodiments of formula (III).  Further, if claim 1 is interpreted as being limited to compounds wherein R2 is H when the conditions are met with respect to R1, W, R3, Y, Z, X, R4 and R5 then the second embodiment of the claim 2 proviso is outside the scope of claim 1.
The rejected dependent claims do not resolve this issue.

A suggested amendment to claims 1-2, to overcome this rejection, is as below:
Firstly, since a claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers, the Examiner suggests that no proviso statement is required in claim 2 (for example no such statement is included in new claim 21 directed to formula III).  The deletion of the statement from claim 2 is suggested.
Secondly, the Examiner believes that the proviso clause in claim 1 could be clarified as follows, such that the clause would not be inconsistent and such that the cited prior art compounds would be clearly excluded, as intended:

Delete the clause from claim 1 and replace with the following text:

“provided that, where R1 is lower alkyl, W is OR3, R3 is lower alkyl, Y is H and Z is 
    PNG
    media_image4.png
    103
    168
    media_image4.png
    Greyscale
;
(i) when R2 is H; then X is H, NO2, N(R4)2, or SO2R5 where R4 is H or lower alkyl, and R5 is H or lower alkyl; and
(ii) when R2 is a lower alkyl; then X is N(R4)2, or SO2R5 where R4 is lower alkyl, and R5 is H or lower alkyl”.

 [2] Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim depends from claim 1 and recites formula (VII) which is excluded from the scope of claim 1 since it does not meet the proviso statement described above.  The compound has a lower alkyl as R2; but X is H, not “X, N(R4)2, or SO2R5 where R4 is lower alkyl, and R5 is H or lower alkyl”.
Therefore, there is a lack of antecedent basis in claim 1 for the compound of formula (VII) listed in claim 6.
The Examiner suggests that Applicant delete formula (VII) from claim 6 to overcome this rejection.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 recites the compound of formula (VII), which is outside the scope of claim 1 from which it depends, see above.  Therefore claim 6 fails to include all the limitations of the claim upon which it depends.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The Examiner suggests that Applicant delete formula (VII) from claim 6 to overcome this rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martinez (European Journal of Medicinal Chemistry 2018, 157, 1202-1213, of record).

See compound 5 in table 1 on page 1205 and scheme 1 on page 1207.

The Martinez compound is identical to formula (VII) of claim 6.  See Applicants response at the top of page 20 where a comparison of the two structures is shown. 
These structures represent the same substance, with the same atom-atom identity and connectivity, which are shown in slightly different conformation / orientation. Note that “Me” is an art-recognized abbreviation for -CH3:

    PNG
    media_image5.png
    264
    607
    media_image5.png
    Greyscale

The Examiner suggests that Applicant delete formula (VII) from claim 6 to overcome this rejection.

Withdrawn Claims
If and when the elected claims are in condition for allowance, withdrawn claims 8-20 will be considered for rejoinder.  The Examiner suggests that Applicant amend the withdrawn claims, to facilitate such rejoinder, as follows:
In claims 8, 12, 16 and 19-20, DELETE the term “composition” and INSERT the term --compound--.  As written these claims refer to claim 1 which recites a compound, not a composition.
Amend claim 20 consistently with any previous and/or future amendments made to claim 6.  The claim should refer to all of the formulas (IV, VI, VIII, IX, X, XI, XII, XIII, XIV, XV, or XVI) and should list the correct chemical structures for each of these.
Related Prior Art
WO2015079254 and WO2013055674 are made of record.  These references teach leukotriene receptor antagonist compounds closely related in structure to the known compound zafirlukast as antibacterial agents.  See also Gerits (FEMS Microbiol. Lett., 2017, 364, fnx005, of record).  These references teach related compounds and a similar utility as the instant application and are considered to represent the closest prior art to independent claim 1.  
WO2013055674 teaches a group of species which are appropriate for this utility, see page 3.  The disclosed compounds all differ in structure from those required by independent claim 1 at least since R2 is always a lower alkyl; but X does not meet the limitation X is N(R4)2, or SO2R5 where R4 is lower alkyl and R5 is H or lower alkyl.  The X substituent is always an -NH2 or an -NH-(alkylcarbonyl or alkoxycarbonyl) type moiety.  No other teachings of any other generic or specific structural features are found in the reference and there are no reasons why a group other than an amine or carbonyl-substituted amine would be provided as the present X moiety.
WO2015079254 teaches a genus of compounds of “formula I” at page 4 which arguably overlaps with the instant claims:

    PNG
    media_image6.png
    170
    315
    media_image6.png
    Greyscale

A compound according to the present claims could be obtained only if the appropriate values for each of the “R1-R4” groups were chosen from among those taught at page 4 - which are further not excluded by the claim 1 proviso statement.  The reference provides no reasonable basis that would lead one of ordinary skill in the art to do so.  For example all of the disclosed embodiments of “zafirlukast or one of its metabolites” at page 11 fall into scope of the sub-genus of “formula II” at page 5.  These compounds are all outside the scope of present claim 1 for the same reasons as stated above for WO2013055674.  The teachings of the reference would lead one to select compounds with structural features similar to zafirlukast - which fall outside the scope of the present claims.  
Gerits teaches the potential of zafirlukast to be used as a new antibiotic against oral pathogens but does not suggest the use of any other compounds for this purpose.  At best one might consider the use of close structural analogs for the same utility based on the reference.  Such close analogs would preserve the key structural features of the zafirlukast molecule, such as the -NH-(alkylcarbonyl or alkoxycarbonyl) type moiety attached to the indole ring, instead of an “X” group as claimed.
Independent claim 1, as construed in view of the above identified issue with distinctness, thus recites compounds which are novel and non-obvious over the prior art for at least these reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625